BOARDMAN, Acting Chief Judge.
Appellant timely appeals from an adverse final judgment in favor of appellee in an action for breach of contract. The parties had entered into a written construction contract wherein appellee had agreed to furnish all necessary labor, equipment and materials for the concrete and block work, including pouring of the lintels of the buildings being constructed for appellant. During the progress of the work, the appellee complained that the periodic draw payments were not being paid to it in accordance with the provisions of the contract. Appellee, being unable to reach a satisfactory solution of this dispute, discontinued further work and left the job site. The appellee filed suit for damages against appellant.
Upon reviewing the briefs, record and oral argument, we affirm the judgment of the trial court as hereinafter modified.
The final judgment entered against the appellant was in the sum of $56,331.29, plus interest in the sum of $5,633.13. Apparently the figure of $56,331.29 was arrived at by the trial court after deducting-several unpaid claims of subcontractors paid by appellant on behalf of appellee, which included a payment to Clearwater Concrete, one of the subcontractors, in the sum of $74,918. We have been unable to find any evidence in the record to support payment of this amount. However, we do find in the record sufficient evidence showing that the sum of $84,019.80 was paid to Clearwater Concrete by appellant on behalf of appellee.
In all fairness, when discussing the fact that a payment of $84,019.80 had been made to Clearwater Concrete, the trial court was told by counsel for the appellee that “ . . . we’ve stipulated on a different amount, I think, . . . ” The record, however, does not disclose any stipulation on this subject.
For the above-stated reason, the final judgment in favor of appellee is hereby modified to $47,229.49 plus interest in the sum of $4,722.95.
Accordingly, the final judgment is
Affirmed as modified.
GRIMES and SCHEB, JJ., concur.